Name: COMMISSION REGULATION (EC) No 1978/95 of 11 August 1995 amending Regulations (EC) No 1945/95, (EC) No 1947/95 and (EC) No 1953/95 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 12. 8 . 95 EN Official Journal of the European Communities No L 191 / 13 COMMISSION REGULATION (EC) No 1978/95 of 11 August 1995 amending Regulations (EC) No 1945/95, (EC) No 1947/95 and (EC) No 1953/95 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 1740/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Commission Regulations (EC) No 1945/95 (*), (EC) No 1947/95 (*) and (EC) No 1953/95 0 establish the standard import values for determining the entry price of certain fruit and vegetables ; Whereas a check has shown that an error appears in the Annex to these Regulations ; whereas the Regulations in question should accordingly be corrected, HAS ADOPTED THIS REGULATION : Article 1 1 . The Annex to Regulation (EC) No 1945/95 is hereby replaced by Annex I hereto. 2. The Annex to Regulation (EC) No 1947/95 is hereby replaced by Annex II hereto. 3 . The Annex to Regulation (EC) No 1953/95 is hereby replaced by Annex III hereto. Article 2 This Regulation shall enter into force on 12 August 1995 : Article 1 ( 1 ) shall apply from 5 to 7 August 1995. Article 1 (2) shall apply on 8 August 1995. Article 1 (3) shall apply on 9 August 1 995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 1995. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2) OJ No L 167, 18 . 7. 1995, p. 10. (3) OJ No L 387, 31 . 12. 1992, p. 1 .b) OJ No L 22, 31 . 1 . 1995, p. 1 . Is) OJ No L 186, 5. 8 . 1995, p. 40. (6) OJ No L 187, 8 . 8 . 1995, p. 2. 0 OJ No L 188 , 9 . 8 . 1995, p. 4 . No L 191 /14 | ENl Official Journal of the European Communities 12. 8 . 95 ANNEX I (ECU/100 kg) (ECU/100 kg) CN code Third countrycode (') Standard import value CN code Third country code (') Standard import value 0702 00 35 052 47,7 060 80,2 066 41,7 068 32,4 204 50,9 212 117,9 624 75,0 999 63,7 0707 00 25 052 50,1 053 166,9 060 39,2 066 53,8 068 60,4 204 49,1 624 207,3 999 89,5 0709 90 79 052 55,6 204 77,5 624 196,3 999 109,8 0805 30 30 388 67,8 512 77,7 524 62,5 528 55,2 600 54,7 624 78,0 999 66,0 0806 10 40 052 1 28,4 220 110,8 400 147,3 412 132,4 512 186,0 600 95,0 624 125,4 999 132,2 0808 10 92, 0808 10 94, 0808 10 98 039 79,3 064 79,1 388 62,7 400 59,5 508 70,9 512 48,9 524 45,8 528 55,2 800 93,1 804 77,0 999 67,2 0808 20 57 052 77,7 388 61,0 512 43,5 528 54,0 800 55,8 804 64,8 999 59,5 0809 20 69 052 249,1 061 182,0 064 254,1 068 262,6 400 204,0 624 239,5 676 166,2 999 222,5 0809 30 41 , 0809 30 49 052 59,2 220 121,8 624 106,8 999 95,9 0809 40 30 064 80,3 066 66,5 624 197,5 999 114,8 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 stands for 'of other origin .' 12. 8 . 95 EN Official Journal of the European Communities No L 191 / 15 ANNEX II (ECU/100 kg) (ECU/100 kg) CN code Third country code (') Standard import value CN code Third country code (') Standard import value 0702 00 35 052 47,7 060 80,2 066 41,7 068 32,4 204 50,9 212 117,9 624 75,0 999 63,7 0707 00 25 052 50,1 053 166,9 060 39,2 066 53,8 068 60,4 204 49,1 624 207,3 999 89,5 0709 90 79 052 55,6 204 77,5 624 196,3 999 109,8 0805 30 30 388 61,7 512 77,7 524 61,6 528 54,7 600 54,7 624 78,0 999 64,7 0806 10 40 052 128,4 220 110,8 400 148,0 412 132,4 512 186,0 600 97,3 624 123,1 999 132,3 0808 10 92, 0808 10 94, 0808 10 98 039 79,3 064 79,1 388 57,4 400 63,4 508 68,4 512 42,8 524 45,8 528 57,0 800 94,9 804 76,3 999 66,4 0808 20 57 052 77,7 388 47,0 512 40,0 528 54,0 800 55,8 804 64,8 999 56,5 0808 20 69 052 257,2 061 182,0 064 254,1 068 262,6 400 323,5 624 239,5 676 166,2 999 240,7 0809 30 41,0809 30 49 052 59,2 220 121,8 624 106,8 999 95,9 0809 40 30 064 84,8 066 66,5 624 1 52,8 999 101,4 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 stands for 'of other origin.' No L 191 /16 1 EN | Official Journal of the European Communities 12. 8 . 95 ANNEX III (ECU/100 kg) (ECU/100 kg) CN code Third countrycode (') Standard import value CN code Third country code (') Standard import value 0702 00 35 052 47,7 060 80,2 066 41,7 068 32,4 204 50,9 212 117,9 624 75,0 999 63,7 0707 00 25 052 50,1 053 166,9 060 39,2 066 53,8 068 60,4 204 49,1 624 207,3 999 89,5 0709 90 79 052 55,6 204 77,5 624 196,3 999 109,8 0805 30 30 388 66,8 512 77,7 524 62,8 528 58,4 600 54,7 624 78,0 999 66,4 0806 10 40 052 113,9 220 110,8 400 148,3 412 132,4 512 186,0 600 155,2 624 129,7 999 139,5 0808 10 92, 0808 10 94, 0808 10 98 039 79,3 064 79,1 388 58,4 400 57,6 508 68,4 512 47,6 524 45,8 528 51,8 800 95,8 804 77,4 999 66,1 0808 20 57 052 77,4 388 111,1 512 39,8 528 54,0 800 55,8 804 64,8 999 67,2 0809 20 69 052 258,4 061 182,0 064 254,1 068 262,6 400 332,0 600 94,9 624 239,5 676 166,2 999 223,7 0809 30 41 , 0809 30 49 052 59,2 220 121,8 624 106,8 999 95,9 0809 40 30 064 71,7 066 62,1 624 152,8 999 95,5 ') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999' stands for 'of other origin .'